NUMBER 13-18-00656-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                                 IN RE EDNA CHAPA


                        On Petition for Writ of Mandamus.


                                        ORDER

   Before Chief Justice Valdez and Justices Longoria and Hinojosa
                          Order Per Curiam

       Relator Edna Chapa filed a petition for writ of mandamus in the above cause on

November 29, 2018. Through this original proceeding, relator seeks to compel the trial

court to issue a ruling on her petition to enforce a final decree of divorce. By order issued

on November 30, 2018, the Court requested that the real party in interest, David Chapa

(David), or any others whose interest would be directly affected by the relief sought, file

a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of the order. See TEX. R. APP. P. 52.2, 52.4, 52.8. No response was filed.

On December 20, 2018, the Honorable Adolfo E. Cordova Jr., counsel for David, informed
the Court that he no longer represented him. See generally id. R. 6.5(c). The trial court

had granted Cordova’s motion to withdraw as counsel that same day.

       Given the foregoing circumstances, we extend the deadline for David, proceeding

pro se or through new counsel, to file a response to the petition for writ of mandamus until

ten days from the date of this order. If David has retained new counsel, we direct him to,

on or before the expiration of these ten days, to file a notice including his new attorney’s

name, mailing address, email address, telephone number, facsimile number, and State

Bar of Texas identification number. See generally id. R. 6.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
28th day of December, 2018.




                                             2